FORM OF SUBADVISORY AGREEMENT TEMPLETON GLOBAL INVESTMENT TRUST (on behalf of Templeton Emerging Markets Balanced Fund) THIS SUBADVISORY AGREEMENT made as of the day of , 2011 by and between TEMPLETON ASSET MANAGEMENT LTD., a Singapore corporation (hereinafter called "TAML"), and FRANKLIN ADVISERS, INC., a California corporation (hereinafter called “FAI”). W I T N E S S E T H WHEREAS, TAML and FAI are each registered as an investment adviser under the Investment Advisers Act of 1940 (the "Advisers Act"), and engaged in the business of supplying investment advice, and investment management services, as an independent contractor; and WHEREAS, TAML has been retained to render investment advisory services to Templeton Income Fund (the "Fund"), a series of Templeton Global Investment Trust (the "Trust"), an investment management company registered with the U.S.
